Citation Nr: 0717577	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for diabetic 
retinopathy.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran had active service from August 1969 to August 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for a 
psychiatric disorder to include PTSD, and for diabetes 
mellitus, hypertension, coronary artery disease, diabetic 
retinopathy, and COPD.

The U.S. Court of Appeals for Veterans Claims recently issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
which reversed a decision of the Board which had denied 
service connection for disabilities claimed as a result of 
exposure to herbicide agents.  VA disagrees with the Court's 
decision in Haas, and is seeking to have this decision 
appealed to the U.S. Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  In the present 
case, the issues of service connection for diabetes mellitus 
and diabetic retinopathy, claimed as due to exposure to Agent 
Orange, will be stayed at this time.

The issue of service connection for COPD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when any further action is 
required on the part of the appellant.

FINDINGS OF FACT

1.  The veteran has not been diagnosed as having PTSD.

2.  Anxiety treated during the veteran's service resolved 
prior to separation from service.

3.  An anxiety disorder diagnosed many years after service is 
not linked to any disorder during service.

4.  The veteran was not found to have hypertension during 
service or within the first year following service.

5.  The veteran's current hypertension was not noted until 
many years after service.

6.  The veteran was not found to have heart disease during 
service or within the first year following service.

7.  The veteran's current coronary artery disease was not 
noted until many years after service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as an anxiety 
disorder, was not incurred or aggravated in service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

2.  Post-traumatic stress disorder was not incurred as a 
result of events during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.304(f), 3.307, 3.309, 4.125(a).

3.  The veteran's hypertension was not incurred or aggravated 
in service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

4.  The veteran's coronary artery disease was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, the RO issued the veteran a VCAA notice in 
August 2001.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection. 

Following the Board's October 2004 Remand, the Appeals 
Management Center sent the veteran a detailed letter, with 
multiple attachments, in November 2004.  That notice informed 
him of the types of evidence needed to substantiate his 
claims and of VA's duty to assist him in substantiating his 
claims under the VCAA.  It informed him that VA would assist 
him in obtaining evidence necessary to support his claims, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide any 
evidence in his possession that pertains to your claim. 

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  After 
development of additional evidence, the May 2006 SSOC 
(apparently mailed in June 2006) provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

For these reasons, VA's burden of rebutting the presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The initially untimely notice was 
followed by a timely letter and by the SOC, thus conferring 
actual knowledge of the claim requirements upon the claimant 
and following that with appropriate readjudication.  Thus, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim herein is being 
denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Psychiatric Disorder, including PTSD

The veteran contends that he has a psychiatric disorder, 
possibly PTSD, that developed as a result of events during 
his service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In the case of certain chronic diseases, including 
psychoses, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection for PTSD may be successful, 
even if the disorder first manifested more than a year after 
separation from service, if there is: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

No psychiatric disorder was noted when the veteran was 
examined in April 1969 for entry into service.  In October 
1970, he was seen in sick call reporting episodes of heart 
palpitations, tachycardia, dyspnea, and momentary blackouts.  
He stated that he had been extremely nervous over the past 
several months.  The examiners listed an impression of 
anxiety, and prescribed medication for anxiety.  In November 
1970, the veteran reported anxiety, insomnia, and marked 
depression.  He discussed personal problems at a mental 
health consultation, and the treating practitioner prescribed 
medication for anxiety and depression.  On the report of a 
July 1973 examination of the veteran for separation from 
service, his psychiatric condition was marked as normal.

In July 2001, the veteran filed a claim for VA compensation 
for several conditions, including PTSD.  On VA mental health 
examination in February 2002, he stated that he had PTSD, and 
had in the past had substance abuse problems.  He stated that 
he had served on vessels off shore in Vietnam, and had 
witnessed violent deaths in two combat incidents.  He stated 
that he had bad dreams and intrusive memories about his 
wartime experiences.  He indicated that he had problems with 
anger, and a history of violent fights and attacks against 
others.  He reported a history of one period of inpatient 
treatment for substance abuse years earlier, and no other 
mental health treatment.  He reported having worked for a 
railroad for many years after service.   He indicated that he 
was able to feel close to family members and friends.  The 
examiner concluded that the veteran did not meet the full 
criteria for a diagnosis of PTSD.  The examiner provided 
diagnoses of anxiety disorder, not otherwise specified, and 
polysubstance dependence, in partial sustained remission.

The veteran has not been diagnosed as having PTSD.  
Therefore, service connection for PTSD is not warranted.  The 
veteran has been diagnosed with an anxiety disorder.  He had 
some treatment for anxiety during service, but no ongoing 
psychiatric disorder was noted when he was separated from 
service.  There is no contemporaneous evidence regarding the 
veteran's mental condition for many years after service.  
There is no professional finding or opinion linking the 
anxiety disorder diagnosed in 2002 to any symptoms or 
disorder during service.  Thus, the preponderance of the 
evidence is against service connection for a current mental 
health disorder, diagnosed as an anxiety disorder.

III.  Hypertension

The veteran's service medical records contain no diagnosis of 
hypertension, and no high blood pressure readings.  
Hypertension is among the chronic diseases for which service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 C.F.R. §§ 3.307, 3.309.  
There is no evidence, however, regarding the veteran's blood 
pressure during the first year following his separation from 
service.

Medical records from the 1990s forward reflect that the 
veteran has hypertension.  There is no medical finding or 
opinion, however, that links the veteran's current 
hypertension to any disease or injury in service.  Therefore, 
the preponderance of the evidence is against service 
connection for the veteran's hypertension.

IV.  Coronary Artery Disease

Cardiovascular disease such as coronary artery disease is 
among the chronic diseases for which service connection may 
be presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 C.F.R. §§ 3.307, 3.309.  During service, 
the veteran was seen in October 1970, reporting palpitations 
and tachycardia.  The examiner did not find any evidence of 
cardiovascular abnormalities, and listed an impression of 
anxiety.  No cardiovascular disorder was noted on the 
veteran's July 1973 separation examination.  There is no 
record of any cardiovascular complaint or treatment during 
the year following the veteran's service.

In September 1996, the veteran was admitted to a University 
of Texas hospital with a two-year history of chest pain.  
Physicians noted evidence of acute myocardial infarction.  
The veteran underwent cardiac catheterization and coronary 
angioplasty.  VA medical records from 2002 to 2004 note 
ongoing treatment for coronary artery disease.  There is no 
medical finding or opinion that links the veteran's coronary 
artery disease to any disease or injury in service.  In the 
absence of competent evidence of such a link, the Board 
denies service connection for the coronary artery disease.

ORDER

Entitlement to service connection for an anxiety disorder, 
PTSD, or other psychiatric disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.


REMAND

During service, the veteran was seen on numerous occasions 
for upper respiratory infections and a chronic cough.  In 
1971 and 1972, treating practitioners listed impressions of 
chronic bronchitis.  Many years after service, recent medical 
records reflect that the veteran has COPD.  The claims file 
does not contain any medical finding or opinion as to the 
likelihood of a connection between the chronic bronchitis 
during service and the current COPD.  The Board will remand 
the case for a VA examination with review of the claims file 
and an opinion as to the likelihood of such a connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to consider the likely 
etiology of the veteran's COPD.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., to a 
degree of probability equal to, or greater 
than, 50 percent) that chronic bronchitis 
or other disease in service continued or 
developed into current COPD.

2.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Thereafter, readjudicate the case.  If 
the claim for service connection for COPD 
remains denied, issue an SSOC and provide 
an adequate time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


